Case: 6:20-cr-00002-REW-HAI Doc #: 463 Filed: 02/02/21 Page: 1 of 2 - Page ID#: 1529




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

      UNITED STATES OF AMERICA,                         )
                                                        )
            Plaintiff,                                  )          No. 6:20-CR-2-REW-HAI
                                                        )
      v.                                                )
                                                        )                    ORDER
      ALEXANDER LEBEAU,                                 )
                                                        )
            Defendant.                                  )

                                         *** *** *** ***

            After conducting Rule 11 proceedings, see DE 455 (Minute Entry), Judge Ingram

     recommended that the undersigned accept Defendant Lebeau’s guilty plea and adjudge him

     guilty of Count Eight and a lesser-included offense of Count One of the Superseding

     Indictment (DE 207). See DE 456 (Recommendation); see also DE 453-1 (Plea

     Agreement). Judge Ingram expressly informed Defendant of his right to object to the

     recommendation and to secure de novo review from the undersigned. See DE 456 at 3. The

     established, 3-day objection deadline has passed, and no party has objected.

            The Court is not required to “review . . . a magistrate’s factual or legal conclusions,

     under a de novo or any other standard, when neither party objects to those findings.”

     Thomas v. Arn, 106 S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947,

     949–50 (6th Cir. 1981) (holding that a failure to file objections to a magistrate’s judge’s

     recommendation waives the right to appellate review); Fed. R. Crim. P. 59(b)(2)–(3)

     (limiting de novo review duty to “any objection” filed); 28 U.S.C. § 636(b)(1) (limiting de

     novo review duty to “those portions” of the recommendation “to which objection is made”).




                                                  1
Case: 6:20-cr-00002-REW-HAI Doc #: 463 Filed: 02/02/21 Page: 2 of 2 - Page ID#: 1530




            The Court thus, with no objection from any party and on full review of the record,

     ORDERS as follows:

            1. The Court ADOPTS DE 456, ACCEPTS Lebeau’s guilty plea, and

                ADJUDGES him guilty of Count Eight and the lesser-included offense of

                Count One of the Superseding Indictment, as described in the plea record and

                agreement (DE 207);

            2. Further, per Judge Ingram’s unopposed recommendation and Defendant’s

                agreement (DE 453-1 at 4), the Court provisionally FINDS that the firearm

                seized from Lebeau, specified in the operative indictment (DE 207 at 8–9), is

                forfeitable and that Lebeau has an interest in said property, and preliminary

                ADJUDGES Defendant’s interest in such property FORFEITED. Under

                Criminal Rule 32.2, and absent pre-judgment objection, “the preliminary

                forfeiture order becomes final as to” Defendant at sentencing. Fed. R. Crim. P.

                32.2(b)(4)(A). The Court will further address forfeiture at that time. See id. at

                (b)(4)(B); and

            3. The Court will issue a separate sentencing order.1




     1
       At the hearing, Judge Ingram remanded Lebeau to custody. See DE 455. This was his
     status pre-plea. The Court, thus, sees no need to further address detention, at this time.


                                                  2
